Exhibit 10.10

 




EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT, dated as of June 5, 2013 (this “Agreement”), by and
between Media General, Inc., a Virginia corporation (the “Company”), and John R.
Cottingham (the “Executive”) (each of the Executive and the Company, a “Party,”
and collectively, the “Parties”).




WHEREAS, the Company, General Merger Sub 1, Inc., a Virginia corporation and a
direct, wholly owned subsidiary of the Company (“Merger Sub 1”), General Merger
Sub 2, Inc., a Delaware corporation and a direct, wholly owned subsidiary of the
Company (“Merger Sub 2”), General Merger Sub 3, LLC, a Delaware limited
liability company and a direct, wholly owned subsidiary of the Company (“Merger
Sub 3”), and New Young Broadcasting Co., Inc., a Delaware corporation
(“Phoenix”) are parties to that certain Agreement and Plan of Merger, dated as
of June 5, 2013 (the “Merger Agreement”), pursuant to which Merger Sub 1 will
merge with and into the Company, immediately followed by the merger of Merger
Sub 2 with and into Phoenix, immediately followed by the merger of Phoenix with
and into Merger Sub 3, with Merger Sub 3 continuing as a wholly owned subsidiary
of the Company (the “Merger”).



 



WHEREAS, subject to the consummation of the Merger, the Company desires to
continue to employ the Executive as Vice President, Broadcast Markets of the
Company upon and following the Closing Date (as defined in the Merger Agreement)
and wishes to be assured of the Executive’s services on the terms and conditions
hereinafter set forth; and

 

WHEREAS, subject to the consummation of the Merger, the Executive desires to
continue to be employed as the Company as Vice President, Broadcast Markets upon
and following the Closing Date and to perform and to serve the Company on the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
hereto agree as follows:




Section 1.     Employment.




1.1.     Term. Subject to Section 3 hereof and the consummation of the
transactions contemplated by the Merger Agreement, the Company agrees to employ
the Executive, and the Executive agrees to be employed by the Company, in each
case pursuant to this Agreement, for a period commencing on the Closing Date
(the “Effective Date”) and ending on the second anniversary of the Effective
Date (the “Term”). The Executive’s period of employment pursuant to this
Agreement shall hereinafter be referred to as the “Employment Period.”




1.2.     Duties. During the Employment Period, the Executive shall serve as the
Company’s Vice President, Broadcast Markets and in such other positions as an
officer of the Company and such affiliates of the Company as may be requested by
the board of directors of the Company (the “Board”) from time to time, and shall
report directly to the Company’s Senior Vice President, Broadcast Markets. In
the Executive’s position as Vice President, Broadcast Markets, the Executive
shall perform such duties, functions and responsibilities during the Employment
Period as are commensurate with such position, as reasonably and lawfully
directed by the Senior Vice President, Broadcast Markets. The Executive’s
principal place of employment shall be the Company’s headquarters in Richmond,
Virginia.

 

 
 

--------------------------------------------------------------------------------

 

 

1.3.           Exclusivity. During the Employment Period, the Executive shall
devote substantially all of his business time and attention to the business and
affairs of the Company, shall faithfully serve the Company, and shall conform to
and comply with the lawful and reasonable directions and instructions given to
the Executive by the Senior Vice President, Broadcast Markets, consistent with
Section 1.2 hereof. During the Employment Period, the Executive shall use his
best efforts to promote and serve the interests of the Company and shall not
engage in any other business activity, whether or not such activity shall be
engaged in for pecuniary profit; provided, that the Executive may (a) serve any
civic, charitable, educational or professional organization, (b) serve on the
board of directors of for-profit business enterprises, that have been approved
in accordance with Company’s then-current policies relating to conflicts of
interest and (c) manage his personal investments, in each case so long as any
such activities do not (x) violate the terms of this Agreement (including
Section 4) or (y) materially interfere with the Executive’s duties and
responsibilities to the Company.




Section 2.     Compensation.




2.1.     Salary. As compensation for the performance of the Executive’s services
hereunder, during the Employment Period, the Company shall pay to the Executive
a salary at an annual rate of $430,000, payable in accordance with the Company’s
standard payroll policies (the “Base Salary”). The Base Salary will be reviewed
annually and may be adjusted upward (but not downward, other than in connection
with an across-the-board reduction applicable to all senior executives of the
Company) by the Board (or a committee thereof) in its discretion.




2.2.     Annual Bonus. For each calendar year ending during the Employment
Period, the Executive shall be eligible to receive an annual bonus (the “Annual
Bonus”) to be based upon Company performance and other criteria for each such
calendar year as determined by the Compensation Committee of the Board (the
“Compensation Committee”) pursuant to and in accordance with the Company’s
Executive Incentive Plan. The Executive’s target Annual Bonus opportunity for
each calendar year that ends during the Employment Period shall not be less than
thirty-six percent (36%) of the Base Salary (the “Target Annual Bonus
Opportunity”). The amount of the Annual Bonus actually paid shall depend on the
extent to which the Compensation Committee determines performance goals are
achieved or exceeded, and payment shall be subject to approval by the Board in
accordance with the Annual Incentive Plan. The Annual Bonus, if any, shall be
paid in cash and shall be paid within two and a half (2½) months after the end
of the calendar year.




2.3.     Equity Compensation.




(a)     General. The Executive will be eligible to participate in the Company’s
Long Term Incentive Plan and in any other equity compensation plan as may be
established by the Company, and will be eligible for grants under any such plan
to the extent determined by the Compensation Committee.

 

 
2

--------------------------------------------------------------------------------

 

 


(b)     Deferred Stock Units. Effective upon the Effective Date, and subject to
the Executive’s employment with the Company on such date, the Executive shall be
granted a number of stock units (the “Stock Units”) equal to the amount
determined by dividing the Base Salary by the closing price per share of Class A
Common Stock, par value $5.00, of the Company on the date of the public
announcement of the Merger (in connection with the Merger, the Class A Common
Stock will be converted into voting common stock of the Company (the “Common
Stock”)). One-half (1/2) of the Stock Units granted to the Executive shall vest
on each of the first and second anniversaries of the Effective Date, subject to
the Executive’s continued employment with the Company through each such
anniversary. The vested Stock Units shall be settled within thirty (30) days
following the applicable anniversary and each Stock Unit shall entitle the
Executive to a payment in cash on the settlement date in an amount equal to the
closing price per share of Common Stock (the “Closing Price”) on the date of
vesting.




2.4.     Employee Benefits. During the Employment Period, the Executive shall be
eligible to participate in such health and other group insurance and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as other senior executives of the Company and subject to
the terms and conditions of the applicable plan, which shall, as of the date
hereof, include, but not be limited to, the Executive Financial Planning and
Income Tax Program, the Media General, Inc. ERISA Excess Benefit Plan, the Media
General, Inc. Supplemental 401(k) Plan and, for as long as the Executive’s work
responsibilities require, participation in the Company-owned automobile program,
in each case to the extent the Executive’s participation is permitted under such
plan and subject to the terms and conditions of the applicable plan. For the
avoidance of doubt, the foregoing shall not require the Company to maintain any
plan for any period of time.




2.5.     Vacation. During the Employment Period, the Executive shall be entitled
to four (4) weeks of vacation per calendar year, in accordance with the
Company’s vacation policy.




2.6.     Business Expenses. The Company shall pay or reimburse the Executive,
upon presentation of documentation, for all commercially reasonable business
out-of-pocket expenses that the Executive incurs during the Employment Period in
performing his duties under this Agreement in accordance with the expense
reimbursement policy of the Company as approved by the Board (or a committee
thereof), as in effect from time to time.




2.7.     Transaction Bonus.     The Company shall pay to you within thirty (30)
days after the Effective Date a cash bonus in the amount of $75,000.




Section 3.     Employment Termination.




3.1.           Termination of Employment-General. The Company may terminate the
Executive’s employment hereunder for any reason during the Term, and the
Executive may voluntarily terminate his employment hereunder for any reason
during the Term, upon not less than thirty (30) days’ prior notice to the other
Party (the date on which the Executive’s employment terminates for any reason is
herein referred to as the “Termination Date”). Upon the termination of the
Executive’s employment with the Company for any reason, the Executive shall be
entitled to (i) payment of any Base Salary earned but unpaid through the date of
termination, (ii) in the event of termination for retirement, death, Disability
or a Qualifying Termination, earned but unpaid Annual Bonus for the calendar
year completed prior to the Termination Date to the extent provided for, and in
accordance with, the terms of the Executive Incentive Plan or applicable
successor plan thereto and subject to the satisfaction of the applicable
performance criteria, (iii) in the event of a termination for retirement, death,
Disability or a Qualifying Termination, a pro-rata Annual Bonus for the calendar
year in which the Termination Date occurs, to the extent provided for, and in
accordance with, the terms of the Executive Incentive Plan or applicable
successor plan thereto and subject to the satisfaction of the applicable
performance criteria, (iv) unused vacation days (consistent with Section 2.5
hereof) paid out at the per-business-day Base Salary rate, (v) additional vested
benefits (if any) in accordance with the applicable terms of applicable Company
arrangements and (vi) any unreimbursed expenses in accordance with Section 2.6
hereof (collectively, the “Accrued Amounts”).

 

 
3

--------------------------------------------------------------------------------

 

 


3.2.     Qualifying Terminations.




(a)          If the Executive’s employment is terminated in a Qualifying
Termination during the Employment Period, in addition to the Accrued Amounts,
the Executive shall be entitled to (i) a payment equal to one and one-half (1 ½)
times (two (2) times if such termination is a Change in Control-Related
Termination) the sum of his Base Salary at the rate in effect immediately prior
to the Termination Date plus the Target Annual Bonus Opportunity for the year of
such termination (the “Severance”); (ii) continuation on the same terms as an
active employee (including, where applicable, coverage for the Executive and his
dependents) of medical, dental, disability and life insurance benefits that the
Executive would otherwise be eligible to receive as an active employee of the
Company (“Benefit Continuation”) for twelve (12) months following the
Termination Date or, if earlier with respect to any particular benefit being
continued, until the Executive becomes eligible for comparable benefits from a
subsequent employer, which period of coverage shall be credited against the
Company’s obligation to permit the Executive to elect continuation coverage
under Section 4980B of the Code and any similar state law and (iii) the
accelerated vesting of any equity or equity-based compensation (other than the
Stock Units) held by the Executive as of the Termination Date, subject in the
case of performance vesting awards that are intended to be exempt from the
application of Section 162(m) of the Code, to the satisfaction of applicable
performance criteria.




(b)      The Company’s obligations to pay or provide any of the benefits
pursuant to Section 3.2(a) shall be conditioned upon the Executive having
executed and delivered to the Company the release of claims substantially in the
form attached hereto as Exhibit A (the “Release”) and the period (if any) during
which the Release can be revoked having expired within fifty-two (52) days after
the Executive’s Termination Date. Subject to the previous sentence and to
Section 6.3, the Severance, will be paid to the Executive on the first payroll
date following the date that coincides with or immediately follows the date that
is fifty-two (52) days following the date of the Executive’s Termination Date.

 

 
4

--------------------------------------------------------------------------------

 

 


(c)     If participation in any of the Company plans or programs necessary to
provide the benefits continuation described in Section 3.2(a) is not permitted
under the terms of any plan or program, the Company shall arrange at its own
expense to provide the Executive with benefits substantially similar to those
which the Executive would have been entitled to receive under such plans and
programs. At the end of the period of coverage, the Executive shall have the
right to have assigned to him, at no cost and with no apportionment of unpaid
premiums, any assignable life insurance policy relating specifically to him.




(d)     Definitions. For purposes of Section 3, the following terms have the
following meanings:




(1)     “Cause” shall mean one of the following has occurred: (A) the
Executive’s engaging in conduct constituting (1) a felony or (2) a crime
(whether or not a felony) involving moral turpitude, fraud, theft, breach of
trust or other similar acts, whether of the United States or any state thereof
or any similar foreign law to which the Executive may be subject that has a
substantial and adverse effect on the Executive’s qualifications or ability to
perform his duties, (B) the Executive’s engaging in conduct constituting willful
misconduct, gross negligence or fraud that results in a significant risk of
economic harm to the Company or any of its Affiliates, (C) the Executive’s
material violation of a material written Company policy applicable to the
Executive, (D) the Executive’s willful refusal to substantially perform his
duties if such refusal is not remedied within fifteen (15) days after the
Executive receives written notice thereof from the Company or (E) the
Executive’s material violation of the provisions of Section 4 of this Agreement.
Cause shall be presumed to exist by reason of the Executive having engaged in
conduct described in clause (A) above if the Executive is indicted for,
convicted of or enters a pleas of guilty or nolo contendere to such conduct
provided, however, that if the Executive is terminated for Cause by reason of an
indictment for conduct described in clause (A) above and the Executive disputes
that such conduct occurred, the presumption shall be deemed to be rebutted if
the indictment is subsequently dismissed or withdrawn or the Executive is found
to be not guilty in a court of law in connection with such indictment, in which
event the Executive’s termination shall be treated for purposes of this
Employment Agreement as a termination by the Company other than for Cause or
Disability upon such dismissal, withdrawal or finding of not guilty, and the
Executive shall be entitled to receive (without duplication of benefits) the
payments and benefits set forth in Section 3.2(a) as applicable following such
dismissal, withdrawal or finding, payable in the manner and subject to the
conditions set forth in such Section 3.2(a). For purposes of this Section
3.2(d)(1) no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good
faith.




(2)     “Change in Control-Related Termination” shall mean, during the Term, the
Executive’s termination in a Qualifying Termination (i) following a Change in
Control or (ii) at any time prior to a Change in Control if such termination
occurs after the Company entered into and has not terminated a definitive
agreement, the consummation of which would constitute a Change in Control.




(3)     “Change in Control” shall have the meaning set forth on Exhibit B. For
the avoidance of doubt, the Merger shall not be a Change in Control for purposes
of this Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 


(4)     “Disability” shall mean the Executive is entitled to and has begun to
receive long-term disability benefits under the long-term disability plan of the
Company in which Executive participates, or, if there is no such plan, the
Executive’s inability, due to physical or mental illness, to perform the
essential functions of the Executive’s job, with or without a reasonable
accommodation, for 180 consecutive days.




(5)     “Good Reason” shall mean one of the following has occurred without the
Executive’s written consent: (i) a material and adverse change in the
Executive’s duties, authority or responsibilities, (ii) the Executive being
required to report to anyone other than the Senior Vice President, Broadcast
Markets or to anyone to whom the Senior Vice President, Broadcast Markets
reports, (iii) a reduction in the Executive’s base salary or Target Annual Bonus
Opportunity, other than in connection with an across-the-board reduction
applicable to all senior executives of the Company, (iv) the relocation of the
Executive’s principal place of business resulting in an increase in the
Executive’s one-way commute of more than thirty (30) miles, or (v) the failure
of the Company to continue in effect a material incentive or other compensation
plan, except to the extent the Company terminates or modifies such a plan in a
manner that similarly affects other similarly situated senior executives of the
Company. In the event the Executive believes Good Reason to exist, the Executive
must provide the Company with written notice no later than ninety (90) days
after the first occurrence of the event or condition the Executive claims
constitutes Good Reason specifying the basis for the Executive’s belief that
Good Reason exists and must provide the Company with thirty (30) days to cure
such event or condition. Failing such cure by the Company, a termination of
employment by the Executive for Good Reason shall be effective on the day
following the expiration of such cure period.




(6)     “Qualifying Termination” means the termination of the Executive’s
employment (A) by the Company other than for Cause or Disability or (B) by the
Executive for Good Reason.




3.3.     Exclusive Remedy. The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive severance payments and
benefits due the Executive under this Agreement or otherwise upon a termination
of his employment. For the avoidance of doubt, the benefits provided in Section
3.2 are in lieu of, and not in addition to, benefits under any Company or
subsidiary severance program or policy that would otherwise be applicable to the
Executive.




3.4.     Resignation from All Positions. Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall resign, as of
the Termination Date, from all positions he or she then holds as an officer,
director, employee and member of the boards of directors (and any committee
thereof) of the Company and its affiliates. The Executive shall be required to
execute such writings as are required to effectuate the foregoing.




3.5.     Cooperation. Following the termination of the Executive’s employment
with the Company for any reason, the Executive shall reasonably cooperate with
the Company upon reasonable request of the Board or the Chief Executive Officer
of the Company and be reasonably available to the Company (taking into account
any other full-time employment of the Executive) with respect to matters arising
out of the Executive’s services to the Company and its subsidiaries. The Company
shall reimburse the Executive for expenses reasonably incurred in connection
with such matters and the Company shall compensate the Executive for such
cooperation at an hourly rate based on the Executive’s most recent base salary
rate assuming two thousand (2,000) working hours per year.

 

 
6

--------------------------------------------------------------------------------

 

 


 

Section 4.

Unauthorized Disclosure; Non-Competition; Non-Solicitation; Interference with
Business Relationships; Proprietary Rights.




4.1.     Unauthorized Disclosure. The Executive agrees and understands that in
the Executive’s position with the Company, the Executive has been and will be
exposed to and has and will receive information relating to the confidential
affairs of the Company and its affiliates, including, without limitation,
technical information, intellectual property, business and marketing plans,
strategies, customer information, software, other information concerning the
products, promotions, development, financing, expansion plans, business policies
and practices of the Company and its affiliates and other forms of information
considered by the Company and its affiliates to be confidential or in the nature
of trade secrets (including, without limitation, ideas, research and
development, know-how, formulas, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the “Confidential
Information”). Confidential Information shall not include information that is
generally known to the public or within the relevant trade or industry other
than due to the Executive’s violation of this Section 4.1 or disclosure by a
third party who is known by the Executive to owe the Company an obligation of
confidentiality with respect to such information. The Executive agrees that at
all times during the Executive’s employment with the Company and thereafter, the
Executive shall not disclose such Confidential Information, either directly or
indirectly, to any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof
(each a “Person”) without the prior written consent of the Company and shall not
use or attempt to use any such information in any manner other than in
connection with his employment with the Company, unless required by law to
disclose such information, in which case the Executive shall provide the Company
with written notice of such requirement as far in advance of such anticipated
disclosure as possible. This confidentiality covenant has no temporal,
geographical or territorial restriction. Upon termination of the Executive’s
employment with the Company, the Executive shall promptly supply to the Company
all property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data and any other tangible product or document which has been
produced by, received by or otherwise submitted to the Executive during or prior
to the Executive’s employment with the Company, and any copies thereof in his
(or capable of being reduced to his) possession; provided that nothing in this
Agreement or elsewhere shall prevent the Executive from retaining and utilizing:
documents relating to his personal benefits, entitlements and obligations;
documents relating to his personal tax obligations; his desk calendar, rolodex,
and the like; and such other records and documents as may reasonably be approved
by the Company.

 

 
7

--------------------------------------------------------------------------------

 

 


4.2.     Non-Competition. By and in consideration of the Company entering into
this Agreement, and in further consideration of the Executive’s exposure to the
Confidential Information, the Executive agrees that the Executive shall not,
during the Employment Period and thereafter during the Restriction Period (as
defined below), directly or indirectly, own, manage, operate, join, control, be
employed by, or participate in the ownership, management, operation or control
of, or be connected in any manner with, including, without limitation, holding
any position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided, that, in no event shall (y) ownership by the Executive
of two percent (2%) or less of the outstanding securities of any class of any
issuer whose securities are registered under the Securities Exchange Act of
1934, as amended, standing alone, be prohibited by this Section 4.2, so long as
the Executive does not have, or exercise, any rights to manage or operate the
business of such issuer other than rights as a shareholder thereof or (z) being
employed by an entity, standing alone, be prohibited by this Section 4.2, so
long as the entity has more than one discrete and readily distinguishable part
of its business and the Executive’s duties are not at or involving the part of
the entity’s business that is actively engaged in a Restricted Enterprise. For
purposes of this paragraph, (1) “Restricted Enterprise” shall mean any Person
that is engaged, directly or indirectly, in a business which is in material
competition with a material business of the Company or any of its affiliates in
any designated market area (“DMA”) in which the Company or any of its affiliates
markets any of its services or products (i) conducted during the preceding
twelve (12) months (or following the Executive’s termination of employment, the
twelve (12) months preceding the date of termination of the Executive’s
employment with the Company) and (2) “Restriction Period” shall mean a period of
twelve (12) months following the Executive’s termination of employment for any
reason during the Employment Period. During the Restriction Period, upon request
of the Company, the Executive shall notify the Company of the Executive’s
then-current employment status.




4.3.     Non-Solicitation of Employees. During the Restriction Period, the
Executive shall not directly or indirectly solicit (or assist any Person to
solicit) for employment any person who is an employee of the Company or any of
its affiliates; provided, however, that this Section 4.3 shall not prohibit the
solicitation of any individual by means of an advertisement in a publication of
general circulation.




4.4.     Interference with Business Relationships. During the Restriction Period
(other than in connection with carrying out his responsibilities for the Company
and its affiliates), the Executive shall not directly or indirectly induce or
solicit (or assist any Person to induce or solicit) any customer or client of
the Company or its subsidiaries to terminate its relationship or otherwise cease
doing business in whole or in part with the Company or its affiliates, or
directly or indirectly interfere with (or assist any Person to interfere with)
any material relationship between the Company or its affiliates and any of its
or their customers or clients so as to cause harm to the Company or its
affiliates.




4.5.     Proprietary Rights. The Executive shall disclose promptly to the
Company any and all inventions, discoveries, and improvements (whether or not
patentable or registrable under copyright or similar statutes), and all
patentable or copyrightable works, initiated, conceived, discovered, reduced to
practice, or made by him or her, either alone or in conjunction with others,
during the Executive’s employment with the Company and related to the business
or activities of the Company and its affiliates (the “Developments”). Except to
the extent any rights in any Developments constitute a work made for hire under
the U.S. Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the
Company and/or its applicable affiliate, the Executive assigns and agrees to
assign all of his right, title and interest in all Developments (including all
intellectual property rights therein) to the Company or its nominee without
further compensation, including all rights or benefits therefor, including
without limitation the right to sue and recover for past and future
infringement. The Executive acknowledges that any rights in any Developments
constituting a work made for hire under the U.S. Copyright Act, 17 U.S.C § 101
et seq. are owned upon creation by the Company and/or its applicable affiliate
as the Executive’s employer. Whenever requested to do so by the Company, the
Executive shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
trademarks, patents or copyrights of the United States or any foreign country or
otherwise protect the interests of the Company and its affiliates therein. These
obligations shall continue beyond the end of the Executive’s employment with the
Company with respect to inventions, discoveries, improvements or copyrightable
works initiated, conceived or made by the Executive while employed by the
Company, and shall be binding upon the Executive’s employers, assigns,
executors, administrators and other legal representatives. In connection with
his execution of this Agreement, the Executive has informed the Company in
writing of any interest in any inventions or intellectual property rights that
he or she holds as of the date hereof. If the Company is unable for any reason,
after reasonable effort, to obtain the Executive’s signature on any document
needed in connection with the actions described in this Section 4.5, the
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as the Executive’s agent and attorney in fact to
act for and on the Executive’s behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
this Section 4.5 with the same legal force and effect as if executed by the
Executive.

 

 
8

--------------------------------------------------------------------------------

 

 


4.6.     Confidentiality of Agreement. Other than with respect to information
required to be disclosed by applicable law, the Parties hereto agree not to
disclose the terms of this Agreement to any Person; provided the Executive may
disclose this Agreement and/or any of its terms to the Executive’s immediate
family, financial advisors and attorneys, so long as the Executive instructs
every such Person to whom the Executive makes such disclosure not to disclose
the terms of this Agreement further. Anytime after this Agreement is filed with
the SEC or any other government agency by the Company and becomes a public
record, this provision shall no longer apply.




4.7.     Remedies. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to seek an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all Persons acting for and/or with the Executive,
without having to prove damages, in addition to any other remedies to which the
Company may be entitled at law or in equity, including, without limitation, the
obligation of the Executive to return any portion of the Severance Amount paid
by the Company to the Executive. The terms of this Section 4.7 shall not prevent
the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including, without limitation, the recovery of damages
from the Executive. The Executive and the Company further agree that the
provisions of the covenants contained in this Section 4 are reasonable and
necessary to protect the businesses of the Company and its affiliates because of
the Executive’s access to Confidential Information and his material
participation in the operation of such businesses.

 

 
9

--------------------------------------------------------------------------------

 

 


Section 5.     Representations. Each Party represents and warrants (i) that such
Party is not subject to any contract, arrangement, agreement, policy or
understanding, or to any statute, governmental rule or regulation, that in any
way limits such Party’s ability to enter into and fully perform such Party’s
obligations under this Agreement; (ii) that such Party is not otherwise unable
to enter into and fully perform such Party’s obligations under this Agreement
(including the agreements of which forms are appended hereto); and (iii) that,
upon the execution and delivery of this Agreement by both Parties, this
Agreement shall be such Party’s valid and binding obligation, enforceable
against such Party in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally. The Company
represents and warrants that it is fully authorized by action of the Board, and
by actions of any other Person whose authorization is required, to enter into
this Agreement and to perform its obligations under it.




Section 6.     Taxes.




6.1.           Withholding. All amounts paid to the Executive under this
Agreement during or following the Employment Period shall be subject to
withholding and other employment taxes imposed by applicable law. The Executive
shall be solely responsible for the payment of all taxes imposed on the
Executive relating to the payment or provision of any amounts or benefits
hereunder.




6.2.      Section 280G     (a) Notwithstanding anything contained in this
Agreement to the contrary, (i) to the extent that any payment or distribution of
any type to or for the Executive by the Company, any Affiliate of the Company,
any Person who acquires ownership or effective control of the Company or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Code) and all regulations, guidance, and other
interpretative authority issued thereunder (collectively, “Section 280G”)and the
regulations thereunder), or any Affiliate of such Person, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the “Payments”) constitute “parachute payments” (within the
meaning of Section 280G), and if (ii) such aggregate would, if reduced by all
federal, state and local taxes applicable thereto, including the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), be less than the
amount the Executive would receive, after all taxes, if the Executive received
aggregate Payments equal (as valued under Section 280G) to only three times the
Executive’s “base amount” (within the meaning of Section 280G), less $1.00, then
(iii) such Payments shall be reduced (but not below zero) if and to the extent
necessary so that no Payments to be made or benefit to be provided to the
Executive shall be subject to the Excise Tax. All determinations required to be
made under this Section 6.2 shall be made by a nationally recognized accounting
firm that is (i) not serving as accountant or auditor for the individual, entity
or group effecting the Change in Control and (ii) selected by the Company with
the consent of the Executive which consent shall not be unreasonably withheld,
conditioned or delayed (the “Accounting Firm”), which shall provide detailed
supporting calculations (which detailed supporting calculations shall include
specific information about each Payment (including the amount of each Payment)
and such other information as the Executive shall reasonably request or need to
make the determination required of the Executive under this Section 6.2 both to
the Company and the Executive within thirty (30) business days after the
Termination Date (or such earlier time as is requested by the Company). Any such
determination by the Accounting Firm shall be binding upon the Company and the
Executive. If the Payments are so reduced, the Company shall reduce or eliminate
the Payments (A) by first reducing or eliminating the portion of the Payments
which are not payable in cash (other than that portion of the Payments subject
to clause (C) hereof), (B) then by reducing or eliminating cash payments (other
than that portion of the Payments subject to clause (C) hereof) and (C) then by
reducing or eliminating the portion of the Payments (whether payable in cash or
not payable in cash) to which Treasury Regulation § 1.280G-1 Q/A 24(c) (or
successor thereto) applies, in each case in reverse order beginning with
payments or benefits which are to be paid the farthest in time.

 

 
10

--------------------------------------------------------------------------------

 

 


(b)     It is possible that after the determinations and selections made
pursuant to this Section 6.2 the Executive will receive Payments that are, in
the aggregate, either more or less than the amount provided under this Section
6.2 (hereafter referred to as an “Excess Payment” or “Underpayment,”
respectively). If it is established, pursuant to a final determination of a
court or an Internal Revenue Service proceeding that has been finally and
conclusively resolved, that an Excess Payment has been made, then the Executive
shall promptly pay an amount equal to the Excess Payment to the Company,
together with interest on such amount at the applicable federal rate (as defined
in and under Section 1274(d) of the Code) from the date of the Executive’s
receipt of such Excess Payment until the date of such payment. In the event that
it is determined (i) by a court or (ii) by the Accounting Firm upon request by a
Party, that an Underpayment has occurred, the Company shall promptly pay an
amount equal to the Underpayment to the Executive, together with interest on
such amount at the applicable federal rate from the date such amount would have
been paid to the Executive had the provisions of this Section 6.2 not been
applied until the date of such payment.




               6.3     Section 409A. (a)       The parties intend that any
compensation, benefits and other amounts payable or provided to the Executive
under this Agreement are intended to be paid or provided in compliance with
Section 409A of Code, and all regulations, guidance, and other interpretative
authority issued thereunder (collectively, “Section 409A”). such that there will
be no adverse tax consequences, interest, or penalties for the Executive under
Section 409A as a result of the payments and benefits so paid or provided to
him. The parties agree to modify this Agreement, or the timing (but not the
amount) of the payment hereunder of severance or other compensation, or both,
and any reimbursements to the extent necessary to comply with and to the extent
permissible under Section 409A.




(b)     The terms “terminate,” “terminated” and “termination” mean a termination
of the Executive’s employment that constitutes a “separation from service”
within the meaning of the default rules under Section 409A and the date of the
Executive’s separation from service shall be treated as the Executive’s
Termination Date for purpose of determining the time of payment of any amount
that becomes payable to Executive pursuant to Section 3 hereof upon the
termination of his employment and that is treated as a “deferral of
compensation” within the meaning of Section 409A.




(c)     In the case of any amounts that are payable to the Executive under this
Agreement in the form of installment payments, the Executive’s right to receive
such payments shall be treated as a right to receive a series of separate
payments for purposes of Section 409A.

 

 
11

--------------------------------------------------------------------------------

 

 


(d)     If the Executive is a “specified employee” within the meaning of Section
409A at the time of his Separation From Service within the meaning of Section
409A, then any payment otherwise required to be made to him under this Agreement
on account of his termination of employment, to the extent such payment (after
taking in to account all exclusions applicable to such payment under Section
409A) is properly treated as deferred compensation subject to Section 409A,
shall not be made until the first business day after (i) the expiration of six
months from the date of Executive’s Termination Date, or (ii) if earlier, the
date of Executive’s death (the “Delayed Payment Date”). On the Delayed Payment
Date, there shall be paid to the Executive or, if the Executive has died, to the
Executive’s estate, in a single cash lump sum, an amount equal to the aggregate
amount of the payments delayed pursuant to the preceding sentence.




(e)     To the extent that the reimbursement of any expenses or the provision of
any in-kind benefits pursuant to this Agreement constitutes a “deferral of
compensation” within the meaning of Section 409A, (i) the amount of such
expenses eligible for reimbursement, or in-kind benefits to be provided
hereunder during any one calendar year shall not affect the amount of such
expenses eligible for reimbursement or in-kind benefits to be provided hereunder
in any other calendar year (except for any life-time or other aggregate
limitation applicable to medical expenses); (ii) all such expenses eligible for
reimbursement hereunder shall be paid to the Executive as soon as
administratively practicable after any documentation required for reimbursement
for such expenses has been submitted, but in any event by no later than December
31 of the calendar year following the calendar year in which such expenses were
incurred; (iii) the Executive’s right to receive any such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for any other
benefit and (iv) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary Company policies and procedures regarding such
reimbursement of expenses    




Section 7.     Miscellaneous.




7.1.     Indemnification. The Company shall indemnify the Executive to the
fullest extent permitted by applicable law in the event that he or she was or is
a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, by reason of the fact that the Executive
is or was a director, officer, employee or agent of the Company or any of its
affiliates. Expenses incurred by the Executive in defending any such claim,
action, suit or proceeding shall accordingly be paid by the Company in advance
of the final disposition of such claim, action, suit or proceeding upon receipt
of an undertaking by or on behalf of the Executive to repay such amount if it
shall ultimately be determined that he or she is not entitled to be indemnified
by the Company as authorized in this Section 7.1. In addition, a directors’ and
officers’ liability insurance policy (or policies) shall be kept in place,
during the Employment Period and thereafter for the duration of any period in
which a civil, equitable, criminal or administrative proceeding may be brought
against the Executive, providing coverage to the Executive that is no less
favorable to the Executive in any respect (including with respect to scope,
exclusions, amounts, and deductibles) than the coverage then being provided with
respect to periods after the Effective Date to any other present or former
senior executive or director of the Company.

 

 
12

--------------------------------------------------------------------------------

 

 


7.2.     Amendments and Waivers. This Agreement and any of the provisions hereof
may be amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the Parties hereto; provided, that, the
observance of any provision of this Agreement may be waived in writing by the
Party that will lose the benefit of such provision as a result of such waiver.
The waiver by any Party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach, except as otherwise
explicitly provided for in such waiver. Except as otherwise expressly provided
herein, no failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.




7.3.     Assignment; No Third-Party Beneficiaries. No rights or obligations of
the Company under this Agreement may be assigned or transferred by the Company
except that such rights and obligations may be assigned or transferred pursuant
to a merger or consolidation, or the sale or liquidation of all or substantially
all of the business and assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the business and
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law. In the event of any merger, consolidation,
other combination, sale of business and assets, or liquidation as described in
the preceding sentence, the Company shall use its best reasonable efforts to
cause such assignee or transferee to promptly and expressly assume the
liabilities, obligations and duties of the Company hereunder. The duties and
covenants of Executive under this Agreement, being personal, may not be assigned
or delegated. All amounts that become payable to the Executive hereunder shall,
in the event of the Executive’s death, be paid to his beneficiary or
beneficiaries designated hereunder. The Executive shall be entitled, to the
extent permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following the
Executive’s death by giving written notice thereof to the Company.




7.4.     Notices. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications to be given or delivered under or by
reason of the provisions of this Employment Agreement shall be in writing and
shall be deemed to have been duly received (a) upon receipt by hand delivery,
(b) upon receipt after being mailed by certified or registered mail, postage
prepaid, (c) the next business day after being sent via a nationally recognized
overnight courier, or (d) upon confirmation of delivery when sent via facsimile
to the recipient. Such notices, demands and other communications shall be sent
to the address or facsimile number indicated below:




If to the Company:




333 E. Franklin St.

Richmond, VA 23219

Attn: General Counsel

Facsimile:

 

 
13

--------------------------------------------------------------------------------

 

 


If to the Executive:




During the Employment Period, at his principal office at the Company (including
designated facsimile number), and at all times to his principal residence or
home facsimile number as reflected in the records of the Company.

 

Either Party may change its facsimile number or its address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other parties hereto notice in the manner set forth in this
Section 7.4.

 

7.5.     Governing Law. This Agreement shall be construed and enforced in
accordance with, and the laws of the Commonwealth of Virginia hereto shall
govern the rights and obligations of the parties, without giving effect to the
conflicts of law principles thereof. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the Parties, the Parties
hereby submit to and consent to the jurisdiction of the Commonwealth of Virginia
and agree that such litigation shall be conducted only in the United States
District Court for the Eastern District of Virginia (or, if that court does not
have jurisdiction, the Circuit Court for the City of Richmond, Virginia).




7.6.     Severability. Whenever possible, each provision or portion of any
provision of this Agreement, including those contained in Section 4 hereof, will
be interpreted in such manner as to be effective and valid under applicable law
but the invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
or arbitrator determine that any provision or portion of any provision of this
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the Parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.




7.7.     Entire Agreement. From and after the Effective Date, this Agreement
constitutes the entire agreement between the Parties hereto, and supersedes all
prior representations, agreements and understandings (including any prior course
of dealings), both written and oral, between the Parties hereto with respect to
the subject matter hereof.




7.8.     Counterparts. This Agreement may be executed by .pdf or facsimile
signatures in any number of counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.




7.9.     Binding Effect. This Agreement shall inure to the benefit of, and be
binding on, the successors and assigns of each of the Parties, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of the Company.

 

 
14

--------------------------------------------------------------------------------

 

 


7.10.     General Interpretive Principles. The name assigned this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and subclauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations. Any reference to a Section of the Code shall be deemed to include
any successor to such Section.




7.11.     Mitigation/Offset. The Executive shall be under no obligation to seek
other employment or to otherwise mitigate the obligations of the Company under
this Agreement, and there shall be no offset against amounts or benefits due
Executive under this Agreement or otherwise on account of any claim (other than
any preexisting debts then due in accordance with their terms) the Company or
its affiliates may have against the Executive or any remuneration or other
benefit earned or received by Executive after such termination.




7.12.     Consummation of Merger. For the avoidance of doubt, the effectiveness
of this Agreement shall be subject to the consummation of the Merger. If the
Merger does not occur, this Agreement shall be of no force and effect.




 
15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

   MEDIA GENERAL, INC.                      By: /s/ George L. Mahoney     Name:
George L. Mahoney     Title: President and Chief Executive Officer             
       

JOHN R. COTTINGHAM

          /s/ John R. Cottingham      John R. Cottingham  



 

 

 

 

[Signature Page to Employment Agreement]

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A




Release

 

1.     In consideration of the payments and benefits to be made under the
Employment Agreement, dated as of June ___, 2013 (the “Employment Agreement”),
by and between John R. Cottingham (the “Executive”) and Media General, Inc. (the
“Company”) (each of the Executive and the Company, a “Party” and collectively,
the “Parties”), the sufficiency of which the Executive acknowledges, the
Executive, with the intention of binding himself or herself and his heirs,
executors, administrators and assigns, does hereby release, remise, acquit and
forever discharge the Company and each of its subsidiaries and affiliates (the
“Company Affiliated Group”), their present and former officers, directors,
executives, shareholders, agents, attorneys, employees and employee benefit
plans (and the fiduciaries thereof), and the successors, predecessors and
assigns of each of the foregoing (collectively, the “Company Released Parties”),
of and from any and all claims, actions, causes of action, complaints, charges,
demands, rights, damages, debts, sums of money, accounts, financial obligations,
suits, expenses, attorneys’ fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected, which the
Executive, individually or as a member of a class, now has, owns or holds, or
has at any time heretofore had, owned or held, arising on or prior to the date
hereof, against any Company Released Party that arises out of, or relates to,
the Employment Agreement, the Executive’s employment with the Company or any of
its subsidiaries and affiliates, or any termination of such employment,
including claims (i) for severance or vacation benefits, unpaid wages, salary or
incentive payments, (ii) for breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (iii) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices) and (iv) for employment discrimination
under any applicable federal, state or local statute, provision, order or
regulation, and including, without limitation, any claim under Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair
Labor Standards Act, the Americans with Disabilities Act (“ADA”), the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Age
Discrimination in Employment Act (“ADEA”), and any similar or analogous state
statute, excepting only:




 

A.

rights of the Executive arising under, or preserved by, this Release or Section
3 of the Employment Agreement;




 

B.

the right of the Executive to receive COBRA continuation coverage in accordance
with applicable law;




 

C.

claims for benefits under any health, disability, retirement, life insurance or
other, similar employee benefit plan (within the meaning of Section 3(3) of
ERISA) of the Company Affiliated Group;




 

D.

rights to indemnification the Executive has or may have under the by-laws or
certificate of incorporation of any member of the Company Affiliated Group or as
an insured under any director’s and officer’s liability insurance policy now or
previously in force; and

 

 


--------------------------------------------------------------------------------

 

 


2.     The Executive acknowledges and agrees that this Release is not to be
construed in any way as an admission of any liability whatsoever by any Company
Released Party, any such liability being expressly denied.




3.     This Release applies to any relief no matter how called, including,
without limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses.




4.     The Executive specifically acknowledges that his acceptance of the terms
of this Release is, among other things, a specific waiver of his rights, claims
and causes of action under Title VII, ADEA, ADA and any state or local law or
regulation in respect of discrimination of any kind; provided, however, that
nothing herein shall be deemed, nor does anything contained herein purport, to
be a waiver of any right or claim or cause of action which by law the Executive
is not permitted to waive.




5.     As to rights, claims and causes of action arising under ADEA, the
Executive acknowledges that     he or she has been given a period of twenty-one
(21) days to consider whether to execute this Release. If the Executive accepts
the terms hereof and executes this Release, he or she may thereafter, for a
period of seven (7) days following (and not including) the date of execution,
revoke this Release as it relates to the release of claims arising under ADEA.
If no such revocation occurs, this Release shall become irrevocable in its
entirety, and binding and enforceable against the Executive, on the day next
following the day on which the foregoing seven-day period has elapsed. If such a
revocation occurs, the Executive shall irrevocably forfeit any right to payment
of any cash severance or the Benefit Continuation (as defined in the Employment
Agreement), but the remainder of the Employment Agreement shall continue in full
force.




6.     Other than as to rights, claims and causes of action arising under ADEA,
this Release shall be immediately effective upon execution by the Executive.




7.     The Executive acknowledges and agrees that he or she has not, with
respect to any transaction or state of facts existing prior to the date hereof,
filed any complaints, charges or lawsuits against any Company Released Party
with any governmental agency, court or tribunal.




8.     The Executive acknowledges that he or she has been advised to seek, and
has had the opportunity to seek, the advice and assistance of an attorney with
regard to this Release, and has been given a sufficient period within which to
consider this Release.




9.     The Executive acknowledges that this Release relates only to claims that
exist as of the date of this Release.




10.     The Executive acknowledges that the severance payments and benefits he
or she is receiving in connection with this Release and his obligations under
this Release are in addition to anything of value to which the Executive is
entitled from the Company.

 

 


--------------------------------------------------------------------------------

 

 


11.     Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.




12.     This Release constitutes the complete agreement of the Parties in
respect of the subject matter hereof and shall supersede all prior agreements
between the Parties in respect of the subject matter hereof except to the extent
set forth herein.




13.     The failure to enforce at any time any of the provisions of this Release
or to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.




14.     This Release may be executed in several counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. Signatures delivered by facsimile shall be deemed
effective for all purposes.




15.     This Release shall be binding upon any and all successors and assigns of
the Executive and the Company.




16.     Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the Commonwealth of Virginia without giving effect to the conflicts of
law principles thereof.




 

 

[signature page follows]

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of the
Parties, all as of ____________________.

 



                   By:       Name:        Title:  

JOHN R. COTTINGHAM



 




 

 


--------------------------------------------------------------------------------

 

 

 Exhibit B

 

 

“Change in Control” shall mean the occurrence of any of the following after the
Effective Date:




An acquisition of any common stock of the Company (voting or non-voting) (the
“Common Stock”) by any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Exchange Act), immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of more than forty-five percent (45%) of the Company’s then
outstanding Common Stock; provided, however, in determining whether a Change in
Control has occurred, Common Stock which is acquired in a Non-Control
Acquisition (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned, directly or indirectly, by the Company (for purposes of this definition,
a “Subsidiary”), (ii) the Company or its Subsidiaries, (iii) any Person who,
prior to such acquisition, and except as expressly provided in the last
paragraph of this definition, Beneficially Owned in excess of forty-five percent
(45%) of the outstanding common stock of the Company and whose Beneficial
Ownership resulted in a Change in Control; or (iv) any Person in connection with
a “Non-Control Transaction” (as hereinafter defined);

 

(b)     The individuals who, as of the Effective Date, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute a majority of the
members of the Board or, following a Merger Transaction (as hereinafter
defined), the board of directors of (x) the corporation resulting from such
Merger Transaction (the “Surviving Corporation”), if fifty percent (50%) or more
of the combined voting power of the then-outstanding voting securities of the
Surviving Corporation is not Beneficially Owned, directly or indirectly, by
another Person (a “Parent Corporation”) or (y) if there is one or more Parent
Corporations, the ultimate Parent Corporation; provided, however, that if the
election, or nomination for election by the Company’s common stockholders, of
any new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of this Plan, be considered as a
member of the Incumbent Board; provided further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Proxy Contest. For purposes of this paragraph, “Merger Transaction” means a
merger, consolidation or reorganization (1) with or into the Company or (2) in
which securities of the Company are issued; or

 

(c)     The consummation of: the sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a Subsidiary).

 

 


--------------------------------------------------------------------------------

 

 

A “Non-Control Transaction” shall mean a merger, consolidation or reorganization
of the Company where the shareholders of the Company immediately before such
merger, consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined shares of common stock (in substantially the same relative
proportions as owned by them immediately before such merger, consolidation or
reorganization) of (x) the Surviving Corporation, if there is no Parent
Corporation or (y) if there is one or more Parent Corporation, the ultimate
Parent Corporation.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common stock of the
Company as a result of either (A) the acquisition of securities by the Company
or (B) the pro rata distribution of rights to acquire Company securities by the
Company or any Subsidiary to its security holders or the Subject Person’s
exercise of its pro rata portion of such rights, in each case which, by reducing
or disproportionately increasing the number of shares of common stock then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Person, provided that if a Change in Control would occur (but for
the operation of this sentence), and after such share acquisition by the Company
or rights distribution or exercise, the Subject Person acquires Beneficial
Ownership of any additional shares of common stock of the Company which
increases the percentage of the then outstanding shares of common stock of the
Company (other than as a result of the acquisition or exercise of rights as
provided in clause (B) above) Beneficially Owned by the Subject Person and,
after such acquisition, the Subject Person has Beneficial Ownership of more than
forty-five percent (45%) of the shares of the outstanding common stock of the
Company, then a Change in Control shall occur.

 

 

 

 

 